Citation Nr: 1000807	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to July 
1955.  He died in January 2005.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision in which the RO denied 
the appellant's claim for service connection for the cause of 
the Veteran's death.  In December 2005, the appellant filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in August 2006, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2006.

In August 2007, the appellant and her daughter testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.  

In October 2007, the Board remanded the appellant's claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing some of the 
requested development, the AMC continued the denial of the 
claim (as reflected in a June 2009 supplemental SOC (SSOC)) 
and returned the appeal to the Board for further 
consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the appellant when further action, on her 
part, is required. 

REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
matter on appeal.  

A remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

As noted in the Board's October 2007 remand, the Veteran died 
in January 2005 at a nursing home facility, NHC Healthcare.  
The death certificate lists the cause of death as end stage 
renal disease.

The service medical records include a January 1955 hospital 
summary showing that the Veteran was admitted for treatment 
of a psychiatric condition and received 45 electroshock 
treatments during hospitalization.  It was also indicated 
that he was treated with insulin coma therapy for one week.  
The diagnosis was chronic severe paranoid type schizophrenia.  
The post-service medical records show heart disease, renal 
disease and insulin-dependant diabetes mellitus

During the August 2007 Board hearing, the appellant's 
representative argued three alternative theories of 
entitlement to service connection for the cause of the 
Veteran's death.  It was argued that the in-service 
electroshock therapy lead to heart disease which caused renal 
disease.  It was also argued that the Veteran's service- 
connected paranoid schizophrenia (rated as 10 percent 
disabling at the time of his death) led to an intense fear of 
doctors and that diabetes and renal disease were thus 
discovered too late for proper treatment.  Finally, it was 
asserted that insulin treatment in service led to the 
development of Type II diabetes which caused renal disease.  
The appellant's representative requested that a medical 
opinion be obtained addressing the alternative theories for 
service connection for the cause of death.

In light of the documentary evidence noted above, and the 
contentions of the appellant and her representative, in 
October 2007, the Board found that a medical opinion, based 
on full review of the record and supported by stated 
rationale, was needed to fairly resolve the claim on appeal.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4)(i)(C) (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In the October 2007 remand, the RO was instructed to forward 
the Veteran's entire claims file to an appropriate VA 
physician for a comprehensive review of the record and an 
opinion as to the relationship, if any, between the Veteran's 
death and disability of service origin.  No such opinion has 
been obtained.  Instead, additional medical articles were 
associated with the claims file, apparently submitted by a VA 
physician.  General medical articles are inadequate as a 
substitute for a physician's opinion on this specific case.  
As such, this case must be remanded so that a medical opinion 
can be obtained.  

The October 2007 remand also noted that prior to obtaining 
the requested medical opinion, the RO should ensure that all 
outstanding pertinent medical records were associated with 
the claims file.  It was noted that in April 2005, the 
appellant submitted an authorization for release of the 
medical records of the Veteran from NHC Healthcare, the 
nursing home where he resided at the time of his death.  The 
appellant indicated that the Veteran had resided there for 
three years; however, the RO had not obtained those records.  
The RO was to undertake appropriate action to obtain these 
records, to include obtaining current authorization from the 
appellant, if needed.  

In March 2008, the AMC requested that the appellant provide 
authorization for VA to obtain the NHC Healthcare records, 
and in November 2008 the appellant submitted authorization 
for these records.  The authorization form was not filled out 
in its entirety-the address of the facility, dates of 
treatment, and condition were not filled out-and it appears 
that no records request was made.  The appellant has 
previously provided the information that was missing on the 
authorization form.  

On remand, the AMC is again asked to ensure that all 
outstanding pertinent medical records are associated with the 
claims file; this includes the records from NHC Healthcare.  
The address for requesting the NHC Healthcare records is: NHC 
Healthcare - Desloge, 801 Brim Street, Desloge, Missouri 
63601.  Treatment records from 2002 through the Veteran's 
death in 2005 should be requested.  If a new authorization 
form is necessary, such should be requested from the 
appellant.  

The RO should also give the appellant another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the appellant should explain 
that she has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  If needed, the RO 
should specifically request that the 
appellant provide current authorization to 
enable VA to obtain the Veteran's medical 
records from the NHC Healthcare nursing 
facility from 2002 to his death in January 
2005.

The RO's letter should clearly explain to 
the appellant that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  The RO should assist the appellant in 
obtaining additional evidence identified 
(for which any necessary, appropriate 
authorization has been furnished) by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
Veteran's entire claims file (to include a 
complete copy of this REMAND) to an 
appropriate VA physician for a 
comprehensive review of the record and an 
opinion as to the relationship, if any, 
between the Veteran's death and disability 
of service origin.

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that (1) the cause 
of the Veteran's death is etiologically 
related to his period of active service, 
or (2) the Veteran's service-connected 
paranoid schizophrenia caused or 
contributed substantially or materially to 
cause the Veteran's death.

In rendering the requested opinion, the 
physician must consider and address the 
service medical records, including the 
January 1955 hospital summary, as well the 
death certificate submitted in support of 
the claim.

The examiner should address the 
appellant's contentions that (1) in-
service electroshock therapy lead to heart 
disease which caused renal disease; (2) 
the Veteran's service-connected paranoid 
schizophrenia led to an intense fear of 
doctors and that diabetes and renal 
disease were thus discovered too late for 
proper treatment; and (3) insulin 
treatment in service led to the 
development of Type II diabetes which 
caused renal disease.

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) report.  
If the requested opinion cannot be 
provided without resorting to mere 
speculation, the examiner should clearly 
so state.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for the cause of the Veteran's 
death in light of all pertinent evidence 
and legal authority.

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


